DETAILED ACTION
	Claims 1-30 are currently pending in the instant application.  Claims 1-5 and 8-18are rejected.  Claims 5, 6 and 7 are objected.  Claims 19-30 are withdrawn from consideration as being for non-elected subject matter.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of coformer as isoicotinamide in the reply filed on 19 October 2021 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  However, in order to expedite prosecution, the search and examination has also been extended to the conformer resveratrol.
Claims 1-18 have been examined to the extent that they are readable on the elected embodiment with isonicotinamide or resveratrol as the coformer.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and limited to the elected invention of the conformer isonicotinamide and the extended search of resveratrol.
Claim 5 is objected to because of the following informalities:  Specifically, while claim 2 provides “isonicotinamide,” claim 5, which depends from claim 2, incorrectly spells the word “isonictinamide.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claims 1-4, 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. and Shindler et al. in view of Shah et al.
Pan et al. provides that Siponimod:

    PNG
    media_image1.png
    144
    260
    media_image1.png
    Greyscale
, page 333, is useful for the treatment of multiple sclerosis as it is currently undergoing clinical trials in patients with multiple sclerosis.  Page 336 provides that treatment with Siponimod led to a rejection of peripheral lymphocyte counts that rapidly returned to normal levels upon compound clearance from systemic circulation.  The compound is now in late-stage clinical trials in patients with multiple sclerosis.
Shindler et al. provides that oral resveratrol is useful in the treatment of multiple sclerosis, see page 1.  Page 7 provides that resveratrol is an important potential oral therapy to prevent permanent neurological disability MS.
While Pan et al. and Shindler et al. do not provide a combination of siponimod and resveratrol, the references do provide that both siponimod and resveratrol are useful for the treatment of MS.  Therefore, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven,626 F.2d 846, 205 USPQ 1069 (CCPA 1980).
.
Claims 1-3, 5, and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao-Draayer et al. and WO2010002586 and  in view of Shah et al.
Mao-Draayer et al. discloses how S1P receptor may be a promising therapeutic target for SP-MS and other autoimmune diseases such as psoriasis, abstract.  Siponimod is disclosed on pages 11-12 (2.4).
WO 2010002586 provides isonicotinamide on page 3.  Page 28 provides that isonicotinamide is useful for skin improvement, including keratolysis (e.g. sloghing off or renuewal of keratinocytes).
While Mao-Draayer et al. and WO 2010002586 do not provide a combination of siponimod and isonicotinamde, the references do provide that both siponimod and isonicotinamde are useful for the treatment of psoriasis.  Therefore, it is obvious to combine individual compositions taught to have the same utility to form a new composition for the very same purpose.  In re Kerkhoven,626 F.2d 846, 205 USPQ 1069 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					4 November 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600